Case 1:20-cv-04928-PAE Document 49 Filed 08/26/21 Page 1of1
Case 1:20-cv-04928-PAE Document 48 Filed 08/25/21 Page 1 of 1

A re nt Fox Arent Fox LLP / Attorneys at Law
Boston / Los Angeles / New York / San Francisco / Washington
August 25, 2021 Michelle Mancino Marsh
Partner
VIA ECF 212,484,397 DIRECT
ee ee 212.484.3990 Fax

michelle. marsh@arentfox.com

The Honorable Paul A. Engelmayer

United States District Court Judge

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: Hartmann v. Amazon.com, Inc. et al., Case No. 1:20-cv-04928 (PAE) — Joint First
Request for Adjournment of Initial Pretrial Conference

Dear Judge Engelmayer:

We represent the defendants Amazon.com, Inc. and Amazon Digital Services LLC!
(together “Amazon”) in the above-listed case. We write under Rules 1.A and 1.E of Your
Honor’s Individual Rules of Practice in Civil Cases to respectfully request an adjournment of the
initial pretrial conference which is currently scheduled for August 30, 2021 at 9:00 a.m. Plaintiff
Ralf Hartmann (“Plaintiff”) consents to and joins in this request. This adjournment is being
requested due to pre-existing vacation plans. We apologize for any inconvenience this may
cause. Counsel for the parties compared their schedules and confirm they are both available for
the initial pretrial conference on September 20-23, 2021 from 9 a.m. until 4:30 p.m. and will be
available to file the Civil Case Management Plan and joint letter in accordance with the Court’s
Individual Rules at least three business days in advance of the new date selected by the Court.
This is the first request for an adjournment of the initial pretrial conference.

Thank you for your consideration.
Respectfully submitted,

Michelle Mancino Marsh

Granted. The initial pretrial conference currently
scheduled for August 30, 2021 is adjourned until
September 30, 202@1 at 9:30 a.m. SO ORDERED.

fal A Ena hno

PAUL A, ENGHEMA YER

United States District Judge
8/26/21
